Citation Nr: 0215255	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  00-02 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an increased rating higher than 50 
percent, effective on May 29, 1998, for the service-connected 
schizo-affective disorder.  

2.  Entitlement to an increased rating higher than 70 
percent, effective on February 17, 2000, for the service-
connected schizo-affective disorder.  

3.  Entitlement to an effective date earlier than February 
17, 2000, for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability (TDIU).  








REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1977 to April 
1980.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating actions of the RO.  



REMAND

The veteran requested a hearing before a Member of the Board, 
sitting at the RO, on his VA Form 9, dated on January 9, 
2002.  

However, a review of the record discloses that the veteran 
has not been afforded an opportunity to appear for the 
requested hearing with a Member of the Board on any of the 
issues being appealed.  

Thus, the case must be remanded in order for the RO to afford 
the veteran for a hearing as to the issues address on the 
first page of this document.  

To ensure compliance with due process requirements, the case 
is hereby REMANDED to the RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran in order to 
schedule him for a hearing at the RO 
before a Member of the Board at the 
earliest available opportunity.  

2.  Then, after the veteran has been 
afforded an opportunity to appear for a 
hearing, the RO should undertake to 
review the veteran's claims.  All 
indicated development should be taken in 
this regard.  Then, if any benefit sought 
is not granted to the veteran's 
satisfaction, then he and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status. Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the 
ROIC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes). I n addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




